DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 13-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US20050244319, hereinafter referred to as Hurley in view of WO9300148A1, hereinafter referred to as WO’148.

a treating fluid comprising a reagent (mixture of reagents is introduced into dry scrubber 54; [0024]); 
at least one nozzle configured to communicate with an exhaust gas stream (rotary atomizer 52 and [0028]); 
a particulate collection system (section with bag house 56 on the right of figure 2); and wherein 
said at least one nozzle is configured to inject said treating fluid into said exhaust gas stream to form a combined stream before entering the particulate collection system (reagent slurry meets the gas before entering bag house 56) and 
wherein the particulate collection system is configured to separate particulates comprising at least a portion of one heavy metal from the combined stream by forming a particulate residue containing the heavy metal in non-leachable form ([0025]-[0026] teaches that mercury present is separated into a precipitate. As for being in a non-leachable form, [0032] teaches the byproducts recovered are stable and in non-leachable form so they can be disposed of).  

Hurley does teach in figure 2 a rotary atomizer 52 communicating with the combustion gas. Hurley also teaches in [0028] that spray nozzles and rotary atomizers are known apparatus for the invention.
WO’148 teaches an analogous device with spray nozzles in a plane lines 60-93 and figure 2. WO’148 also teaches in lines 71-93 that one or more planes of nozzles can be arranged after the first nozzle plane.
It would have been obvious to one of ordinary skill at the time of invention to use a plurality of nozzles on lances in a plane as taught by WO’148 in the device of Hurley, as Hurley teaches spray nozzles are also known to be used and WO’148 teaches the benefit of being able to cover the whole cross section for a uniform distribution. 
It would have been obvious to one of ordinary skill at the time of invention to use a plurality of injection points wherein each injection point includes a spraying plane as taught by WO’148 in the device of Hurley as WO’148 teaches the use of multiple nozzle planes and since it has been Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Referring to claim 14, Hurley teaches in [0020] said treating fluid further comprises at least one selected from the group comprising a surfactant, a dispersant, and a hyperdispersant (the dispersion or slurry can, and preferably does, include a small amount of a dispersant, preferably a hyperdispersant, more preferably a polymeric hyperdispersant). 
Referring to claim 15, Hurley teaches at least one nozzle is configured to spray droplets of said treating fluid having a size configured to allow said droplets to have an average size of at least 20 microns (dry scrubbing system particle size about 45 microns [0021]).  
Referring to claim 15, if Hurley and WO’148 does not explicitly teach at least one nozzle is configured to spray droplets of said treating fluid having a size configured to allow said droplets to have a minimum residence time of 1 second, and/or an average size of at least 20 microns, it would have been obvious to one of ordinary skill at the time of invention to have the optimum values for the residence time and/or average size since it has been held that discovering an optimum value of a result In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Referring to claim 16, Hurley and WO’148 does not explicitly state the treating fluid comprises the reagent and water in a ratio of 1:1 to 1:10.
Hurley does teach that water is used with the reagent in [0020].
It would have been obvious to one of ordinary skill at the time of invention to have the ratio of reagent and water be an optimal value such as 1:1 to 1:10 since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Referring to claim 17, Hurley and WO’148 does not explicitly teach the plurality of nozzles is configured to spray droplets of said treating fluid having an average size of 30 microns to 40 microns.
It would have been obvious to one of ordinary skill at the time of invention to have the optimum values for the residence time and/or average size since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art as Hurley teaches in [0028] that various manners can be used to make/inject the slurry into the exhaust gas. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Response to Arguments
Applicant's arguments filed 02/22/2021 have been fully considered but they are not persuasive.
Applicant argues in page 7 that Hurley and Parzermair do not teach the new limitation of one or more ducts having a plurality of injection points, each injection point including a spraying plane extending across a cross section of the duct and a plurality of lances spaced apart in a parallel configuration over the plane of the duct, each lance providing one or more nozzles configured to communicate with an exhaust gas stream. Applicant argues that the prior arts only teach a single injection point (meaning only one plane).
Examiner has addressed this limitation in the above rejection.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a 
/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        

/P.Y.S/Examiner, Art Unit 1776                                                                                                                                                                                                        02/23/2021